REAFFIRMATION AGREEMENT

THIS REAFFIRMATION AGREEMENT (this “Agreement”) is made as of July 23, 2012, by
the undersigned in favor of KELTIC FINANCIAL PARTNERS II, LP (“Lender”).

RECITALS:

CASTLE BRANDS INC., a corporation organized under the laws of the State of
Florida (“CBI”) and CASTLE BRANDS (USA) CORP. a corporation organized under the
laws of the State of Delaware (“CBUSA”) (individually and collectively,
“Borrower”) and KELTIC FINANCIAL PARTNERS II, LP, a Delaware limited partnership
(“Lender”), are parties to a Loan and Security Agreement dated as of August 19,
2011 (the “Credit Agreement”), in connection with which Borrower delivered a
Revolving Credit Note dated August 19, 2011 in a maximum principal amount of
$5,000,000 (the “Revolving Credit Note”), and other agreements, documents and
instruments in connection therewith (all of the foregoing, as the same may be
amended, restated, or otherwise modified from time to time to be collectively
referred to as the “Loan Documents”).

Pursuant to the terms of the Loan Documents, Lender has extended a “Revolving
Credit” to Borrower in a maximum principal amount of $5,000,000. Borrower has
requested that Lender increase the principal amount of the Revolving Credit by
$2,000,000, with a resulting maximum principal amount of $7,000,000.

Each of the undersigned indicated as a “Validity Party” has executed and
delivered a Validity and Support Agreement dated on or about August 19, 2011 in
favor of Lender (each, a “Validity Agreement”) pursuant to which such Validity
Party has agreed to validate certain information provided by Borrower to Lender
and provide support in connection with Lender’s efforts to collect collateral to
secure Borrower’s payment and performance of all obligations and to Lender and
such other matters as described in such Validity Agreement.

Lender has agreed to increase the maximum amount of the Revolving Credit to
$7,000,000 pursuant to a First Amendment to the Credit Agreement and the other
agreements, documents and instruments relating thereto (collectively, the “First
Amendment Documents”), subject to and conditioned on the execution and delivery
of this Agreement by the undersigned to Lender.

AGREEMENT:

1. Notwithstanding the occurrence of any of the events described in the recitals
hereto or anything to the contrary contained in any of the Loan Documents, the
Borrower hereby reaffirms to the Lender and ratifies its obligations under the
Loan Documents (collectively, the “Keltic Obligations”), including,
specifically, First Amendment Documents, and as the Loan Documents may have been
amended, modified and/or restated from time to time and including the amendment,
modification or restatement thereof in connection with the matters described in
the recitals hereto, and each other agreement, document and instrument executed
and/or delivered by the Borrower in connection therewith as the same may have
been amended, modified and/or restated from time to time and including the
amendment, modification or restatement thereof in connection with the matters
described in the recitals hereto (collectively, the “Borrower Documents”), and
hereby further ratifies and confirms that each of the Borrower Documents shall
remain in full force and effect.

2. Notwithstanding the occurrence of any of the events described in the recitals
hereto or anything to the contrary contained in such party’s Validity Agreement,
each Validity Party hereby reaffirms to the Lender and ratifies its obligations
under such Validity Agreement, and each other agreement, document and instrument
executed and/or delivered by such Validity Party in connection therewith
(collectively, the “Validity Documents”), and hereby further ratifies and
confirms that each of the Validity Documents executed and/or delivered to Lender
shall remain in full force and effect.

3. No change, amendment or modification of this Agreement shall be valid or
binding unless such change, amendment or modification shall be in writing and
duly executed by all parties hereto and consented to by the Lender in writing.

4. This Agreement shall be governed by and interpreted and construed in
accordance with the internal laws of the State of New York, without regard to
its principles of conflicts of laws, and any dispute hereunder shall be brought
in the appropriate court located in Westchester County, New York or Erie County,
New York.

5. This Agreement may not be assigned by any party hereto without the prior
written consent of the other parties hereto and the Lender, and no party hereto
shall be relieved of its duties, obligations or liabilities under this Agreement
without the express written consent of the other parties hereto and the Lender,
regardless of assignments, delegations or other agreements with third parties
which may provide otherwise.

6. This Agreement shall be binding upon the parties hereto, their successors,
permitted assigns, heirs and legal representatives.

7. The invalidity of one or more phrases, sentences, clauses or paragraphs
contained in this Agreement shall not affect the validity of the remainder of
this Agreement.

8. This Agreement contains the entire understanding of the parties and the
Lender with respect to the subject matter hereof and there are no other oral
understandings, terms or conditions except as expressly stated herein and none
of the parties have relied upon any representation, express or implied, not
contained in this Agreement.

9. This Agreement may be executed in two (2) or more counterparts, each of which
shall be considered an original, and all of which shall be considered one and
the same instrument.

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first written above.

BORROWER:

CASTLE BRANDS INC.

     
By:
  /s/ Alfred J. Small
 
   
Name:
  Alfred J. Small
 
   
Its:
  SVP & CFO
 
   
Date:
  July 23, 2012
 
   

CASTLE BRANDS (USA) CORP.

     
By:/s/ Alfred J. Small
 

 
 

Name:Alfred J. Small
 

 
 

Its:SVP & CFO
 

 
 

Date:July 23, 2012
 

 
 

VALIDITY PARTIES:
 

/s/ Alfred J. Small
  /s/ John S. Glover
 
   
ALFRED SMALL
  JOHN GLOVER
/s/ Michael Becker
  /s/ T. Kelley Spillane
 
   
MICHAEL BECKER
  KELLY SPILLANE

